DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15are rejected under 35 U.S.C. 103 as being unpatentable over Ito (20140021543) in view of Landgraf et al. (20130140632)

Regarding Claim 1, in Figs. 2-4 and 6, Ito discloses a method for making an LDMOS device, comprising: forming a well doped region 101/108 in a substrate 104; forming a gate oxide 106 on the substrate, wherein there is an overlap region between the bottom of the gate oxide and an upper surface of the well doped region 108; forming a polysilicon gate 103 on the gate oxide, wherein the polysilicon gate and the gate oxide form a step structure, and the gate oxide forms a bottom step of the step structure; performing drift region ion implantation at least two times to form a drift region 111 in the substrate, wherein the drift region covers the well doped region 101 and the bottom of the gate oxide 106, and in the at least two times of drift region ion implantation, there is a difference in energy between at least two times of drift region ion implantation; and performing heavily doped ion implantation, to separately form a source terminal 105a and a channel lead-out terminal in the well doped region and to form a drain terminal 105b in the drift region 111.  Ito et al. fails to disclose the newly added limitations where a lateral length of the gate oxide is greater than a lateral length of the (polysilicon) gate and a doping concentration distribution in the drift region is nonuniform in lateral direction. However, Landgraf et la. discloses a semiconductor device where in Fig. 1, a lateral length of the gate oxide 31/32/33 is greater than a lateral length of the (polysilicon) gate 20 (please note that polysilicon gate is already taught by Ito). Furthermore in Fig. 9A and paragraph 0050, a doping concentration distribution in the drift region 14 is nonuniform in lateral direction. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required length and concentration configuration in Ito as 
Regarding Claim 2, in Ito, the at least two times of drift region ion implantation comprise first ion implantation (for instance layer 105) and second ion implantation (for instance layer 106) performed in sequence, and energy of the second ion implantation is less than energy of the first ion implantation.  
Regarding Claim 3, in Ito, the energy of the first ion implantation is 150 KeV to 350 KeV.  
Regarding Claim 4, in Ito, ions of the first ion implantation comprise a first-type impurity, and in the first ion implantation, an implantation dose of the first-type impurity is 1.5x1012/cm2 to 3.5x1012/cm2.  
Regarding Claim 5, in Ito, the energy of the second ion implantation is 50 KeV to 120 KeV.  
Regarding Claim 6, in Ito, ions of the second ion implantation comprise a first-type impurity, and in the second ion implantation, an implantation dose of the first-type impurity is 2x1012/cm2 to 4.5x1012/cm2.  
Regarding Claim 7, in Ito, the at least two times of drift region ion implantation comprise first-type ion implantation and second-type ion implantation performed in sequence, and energy of the first-type ion implantation (layer 105) is greater than energy of the second-type ion implantation (layer 100); and the first ion implantation and the second ion implantation belong to the first-type ion implantation.  
Regarding Claim 8, in Ito, the first-type ion implantation comprises third ion implantation (layer 105b) and fourth ion implantation (layer 100a) performed in 
Regarding Claim 9, in Ito, energy of the third ion implantation is 550 KeV to 950 KeV.  
Regarding Claim 10, in Ito, in the third ion implantation, an implantation dose of a second-type impurity is 1.5x1012/cm2 to 3.5x1012/cm2.  
Regarding Claim 11, in Ito, energy of the fourth ion implantation is 350 KeV to 750 KeV.  
Regarding Claim 12, in Ito, the fourth ion implantation, an implantation dose of a first-type impurity is 1x1012/cm2 to 3x1012/cm2.  
Regarding Claim 13, in Figs. 2-4 and 6, Ito discloses an LDMOS device, comprising: a substrate 104, wherein a drift region 111 is formed in the substrate, a well doped region 101/108 is formed in the drift region, a doping concentration distribution in the drift region is nonuniform in a lateral direction, a source terminal 105a and a channel lead-out terminal of the LDMOS device are formed in the well doped region, and a drain terminal 105b of the LDMOS device is formed in the drift region; a gate oxide 107, wherein the gate oxide is formed on the substrate, and there is an overlap region between the bottom of the gate oxide 107 and an upper surface of the well doped region 101/108; and a polysilicon gate 103, wherein the polysilicon gate and the gate oxide form a step structure, and the gate oxide forms a bottom step of the step structure.  Ito et al. fails to disclose the newly added limitations where a lateral length of the gate oxide is greater than a lateral length of the (polysilicon) gate. However, Landgraf et la. discloses a semiconductor device where in Fig. 1, a lateral length of the 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required length in Ito as taught by Landgraf in order to shield the semiconductor device with the help of stepped long shape of the gate/field oxide. 

Regarding Claim 14, in Ito, the gate oxide 107is a step oxide, the step oxide comprises a high step portion and a low step portion, and the thickness of the high step portion is greater than the thickness of the low step portion.  
Regarding Claim 15, in in Ito, the drift region, the doping concentration of a first region 105a/b is greater than the doping concentration of a second region 101, the doping concentration of a third region 100 is greater than the doping concentration of the second region, and the doping concentration of the first region is greater than the doping concentration of the third region; and wherein the first region is a region below the high step portion where no polysilicon gate is formed thereon, the second region 101 is a region below the high step portion where the polysilicon gate is formed thereon, and the third region 100 is a region below the low step portion where the polysilicon gate is formed thereon.  

Examiner is including a pertinent, non-applied prior art by Zhou et al. (20140131796) where in Fig. 14, step configuration for the gate oxide where the lateral length is longer than the gate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	3/18/2022